OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 14, 1994, and maintained an office for the practice *57of law in Fairport. The Grievance Committee filed a petition charging respondent with acts of professional misconduct arising from his misappropriation of law firm retainer funds. Respondent filed an answer admitting the allegations of the petition, and appeared before this Court to submit matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4]) — engaging in conduct involving dishonesty, fraud, deceit or misrepresentation; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) — engaging in conduct that adversely reflects on his fitness as a lawyer.
We note in mitigation that the misconduct occurred at a time when respondent was suffering from depression and the side effects of medication that was prescribed for his depression. Additionally, we note that respondent admitted the misconduct, made restitution and cooperated with the Grievance Committee’s investigation. Finally, we have considered respondent’s previously unblemished record and commitment to providing pro bono legal service. Accordingly, we conclude that respondent should be censured.
Green, J. P., Pine, Hayes, Scudder and Burns, JJ., concur.
Order of censure entered.